866 F.2d 1416Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert W. STEWART-BEY, Plaintiff-Appellant,v.C. Dale JANNEY, Substituted Trustee, Community DevelopmentAdministration of the Department of Housing and CommunityDevelopment of the State of Maryland;  L. Paul Hickin,Substituted Trustee, Community Development Administration ofthe Department of Housing and Community Development of theState of Maryland;  J.T. Caudill, Trustee;  William C. Mack,Trustee, Defendants-Appellees.
No. 88-2908.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 30, 1988.Decided:  Jan. 30, 1989.Rehearing and Rehearing In Banc Denied Feb. 23, 1989.

Robert W. Stewart-Bey, appellant pro se.
John Joseph Curran, Jr.  (Office of the Attorney General), for appellees.
PER CURIAM:


1
Robert Stewart-Bey appeals the district court's dismissal of his civil action.  A review of the record reveals that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Stewart-Bey v. Janney, C/A No. 88-1349-R (D.Md. July 25, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The motion to transfer this case to the Court of Appeals for the District of Columbia is denied